DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al (US 20200389869 A1) in view of Verma et al (US 20190116545 A1).
Regarding claim 1, Patil et al discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), the apparatus comprising: a memory (memory 420); at least one communications interface (network interface 450; the interface may be configured to obtain a beacon frame or probe response frame from the first AP that includes the broadcast service capabilities information; paragraph 0021) supporting OCB communications (wireless communication network 604 using the OCB protocol for service connectivity; the OCB protocol , defined in IEEE 802.11p, may permit STAs to transmit data frames outside of the context of a BSS; paragraph 0161) and at least one same or different communications interface supporting infrastructure- based communications (the AP 400 may communicate with a core or backhaul network through the external network interface 450 to gain access to external networks including the Internet; in addition, the OCB protocol  may expect STAs to communicate directly over a wireless medium without the latency that may be associated with establishing a BSS; a setting in a management frame is used by a STA to indicate that it supports OCB protocol  paragraph 0139, 0161); and a processing device (processor 410: the processor 410 processes information received through the modem 430 and the external network interface 430; the processor 410 also can process information to be sent to the modem 430 for transmission through the antenna 440 and information to be sent to the external network interface 430; paragraph 0135) configured to execute instructions stored in the memory to cause the apparatus to: transmit (a wireless device may transmit an uplink communication to an access point that supports uplink broadcast services, and the AP may forward the uplink communication to a remote destination indicated in the uplink communication; paragraph 0019), in an infrastructure-based communication, OCB service information about one or more available OCB services (the services support unit 120 also may include a connectivity unit 124; the connectivity unit 124 may implement a service connectivity protocol to support access by wireless devices to the remote destinations; in addition, the connectivity unit 124 may implement the NAN protocol, the OCB protocol, or the IBSS protocol with modifications to support broadcast services; paragraph 0104- 0105), the OCB service information including, for each of the one or more available OCB services (transmitting the broadcast service capabilities information may include broadcasting a beacon frame or probe response frame from the first AP that includes the broadcast service capabilities information; paragraph 0034), a service identifier and channel information (the detected identifiers include at least one member selected from a group consisting of a basic service set (BSS) identifiers (BSSID), a service set identifiers (SSID), a cell identifiers, a media access address and an internet protocol address; in addition, data frames have a wildcard BSS identifier (BSSID) value in a BSSID field that would otherwise identify a BSS; paragraph 0024-0026, 0161); and communicate with a terminal unit over an OCB communication link, to provide at least one of the one or more available OCB services to the terminal unit (the wireless device may transmit an original uplink communication to the AP with a network address of the remote destination (such as a service provider) and a request for the AP to embed particular information to the uplink communication before forwarding; furthermore, the protocol implementation module 1606 may implement the NAN protocol or the OCB protocol ; for example, the protocol implementation module 1606 may modify the NAN protocol or the  OCB protocol  as needed by the broadcast services receive or transmit module 1604; paragraph 0084, 0161, 0237). Note that the BSS is identified by a service set identifiers that is advertised by the AP 102. The AP 102 periodically broadcasts beacon frames to enable any STAs 104 within wireless range of the AP 102 to establish or maintain a respective communication link 106 with the AP (paragraph 0100-0101).
However, Patil et al does not specifically disclose the features of communicating with a terminal unit over an OCB communication link, to provide at least one of the one or more available OCB services to the terminal unit.  
On the other hand, Verma et al, from the same field of endeavor, discloses the features of communicating (STAS 115) with a terminal unit (the WLAN device may receive operating bandwidth information from an AP associated with a basic service set (BSS); the operating bandwidth information may indicate the 320 MHz operating bandwidth for the BSS associated with the AP, a frequency segment composition for the BSS; paragraph 0018) over an OCB communication link (each  of the STAs 115 may associate and communicate with the AP 105 via a communication link 110; paragraph 0039; in addition, the AP may advertise the 320 MHz operating bandwidth of the BSS to the one or more STAs of the BSS by transmitting a management frame, such as a Beacon Frame, a Probe Response Frame, or an Association Response Frame ; paragraph 0034-0035, 0061), to provide at least one of the one or more available OCB services (the AP 105 may receive one of the Probe Request Frames, and send a Probe Response Frame to the STA 115 that indicates the bandwidth capabilities of the AP 105; the Probe Request and Response Frames that are exchanged may indicate the operating bandwidth and one or more frequency segment compositions supported by each device; the AP 105 also may periodically send a Beacon Frame that indicates the bandwidth capabilities of the AP 105; furthermore, the AP 105 may also include a management frame generation module 290 to generate management frames for advertising the AP's capabilities and bandwidth information; the AP may select a frequency segment composition for the 320 MHz operating bandwidth from a plurality of frequency segment compositions associated with the 320 MHz operating bandwidth; paragraph 0048, 0053, 0075) to the terminal unit (the AP 105 may set the operating channel, bandwidth, and other information for a BSS by sending a management frame to the STAs 115.; for instance, the AP 105 may send a Beacon Frame or an Association Response Frame to the STAs 115 that indicates the operating information for the BSS, such as a 320 MHz operating bandwidth, the frequency segment composition, and the corresponding center frequency of each segment ; paragraph 0048, 0059, 0076-0077). Note that the AP 105 sends an Association Response Frame to the STA 115 that sent the Association Request Frame. The AP 105 may include the operating bandwidth and frequency segment composition information in the Association Response Frame. For example, the AP 105 may include an EHT Operation IE in the Association Response Frame. The EHT Operation IE may indicate the 320 MHz operating bandwidth associated with the BSS (paragraph 0091, 0093, 0096). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Verma to the communication system of Patil in order to provide a method for allowing a station to communicate via a network for enabling a  physical access point to transmit to multiple Basic Service Sets during a beacon interval.
Regarding claim 2, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the OCB service information is transmitted in response to receipt of a transmission from the terminal unit (the wireless device may transmit  an original uplink communication to the AP with a network address of the remote destination (such as a service provider) and a request for the AP to embed particular information to the uplink communication before forwarding; paragraph 0040, 0096, 0105).
Regarding claim 3, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the transmission from the terminal unit includes information for determining a location of the terminal unit (the detected identifiers are usable by the remote destination to determine an approximate location of the first wireless device; paragraph 0023, 0025), and the OCB service information is transmitted in response to determining that the one or more available OCB services (the connectivity unit 124 may implement the NAN protocol, the OCB protocol, or the IBSS protocol with modifications to support broadcast services; paragraph 0104- 0105) are available at the determined location of the terminal unit (the wireless device may transmit an original uplink communication to the AP with a network address of the remote destination (such as a service provider) and a request for the AP to embed particular information to the uplink communication before forwarding; examples of the additional information may include location information, a date or timestamp, an access point identifiers or network address, among other possibilities ; paragraph 0012, 0128, 0189).
Regarding claim 4, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the OCB service information is transmitted in a probe response or a beacon frame (transmitting the broadcast service capabilities information may include broadcasting a beacon frame or probe response frame from the first AP that includes the broadcast service capabilities information; paragraph 0034).
Regarding claim 6, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the processing device is configured to execute instructions to further cause the apparatus to: establish an infrastructure-based communication link with the terminal unit; and communicate configuration information for the at least one of the one or more available OCB services (the protocol implementation module 1606 may implement the NAN protocol or the OCB protocol ; for example, the protocol implementation module 1606 may modify the NAN protocol or the  OCB protocol  as needed by the broadcast services receive or transmit module 1604; paragraph 0084, 0161) over the infrastructure-based communication link (the BSS is identified by a service set identifiers that is advertised by the AP 102; the AP 102 periodically broadcasts beacon frames to enable any STAs 104 within wireless range of the AP 102 to establish or maintain a respective communication link 106  with the AP; paragraph 0100-0101).
Regarding claim 7, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the infrastructure-based communication link is one of: a cellular communication link; or a basic service set communication link (the BSS is identified by a service set identifiers that is advertised by the AP 102; the AP 102 periodically broadcasts beacon frames to enable any STAs 104 within wireless range of the AP 102 to establish or maintain a respective communication link 106  with the AP; paragraph 0008, 0162).
Regarding claim 8, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the OCB service information is transmitted in an OCB operation information element , the OCB operation IE including at least, for each of the one or more available OCB services: a service hash field containing a hash value  (a Domain Identifier field may include a hash value of the domain the AP has relationship with; the hash value may be computed as indicated in FILS authentication and higher layer setup capability indications; paragraph 0221) as the service identifier (data frames have a wildcard BSS identifier value in a BSSID field that would otherwise identify a BSS ; for instance, the wildcard BSSID may be all ”1s”; paragraph 0161); and an operating class and channel field containing the channel information (the detected identifiers may include a basic service set identifier, a service set identifiers , a cell identifier, a media access control address, an internet protocol address, or any combination thereof; paragraph 0024-0025; furthermore, the wireless device 144 may include a hash  value of the domain related to the remote destination network 140 or a hash  value of a network address of the remote server 256; paragraph 0116, 0122; paragraph 0161-0163).
Regarding claim 9, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the OCB operation IE further includes a number of OCB services field (Domain Identifier field; one or more Domain Identifier fields may be present when the Authentication Mode field in the UL AP Control field is set to 1; paragraph 0221) indicating a count of the one or more available OCB services (the OCB protocol  may expect STAs to communicate directly over a wireless medium without the latency that may be associated with establishing a BSS; a setting in a management frame is used by a STA to indicate that it supports OCB protocol ; the AP-provided data includes location data, a date stamp, a timestamp, an identifiers of the first AP, a network address of the first AP, received signal strength data, or any combination thereof ; paragraph 0105, 0161).
Regarding claim 10, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the OCB operation IE further includes at least, for at least one of the one or more available OCB services: a service information flags field, a civic location type field, a location civic sub element field (the AP 102 may support authenticating the transmitter of a frame destined to each domain; the AP 102 may identify the domains that it supports by including a hash of the domain in the E-BCS UL Capabilities element that it transmits), and an optional sub elements field; wherein the service information flags field contain information indicating presence of the civic location type field (the AP-provided data includes location data, a date stamp, a timestamp, an identifiers of the first AP, a network address of the first AP, received signal strength data; paragraph 0024,  0037, 0044), location civic sub element field, and optional sub elements field, and wherein the civic location type field, location civic sub element field, and optional sub elements field provide information about a coverage area of the least one OCB service (the wireless device 144 may include a hash  value of the domain related to the remote destination network 140 or a hash  value of a network address of the remote server 256; paragraph 0025, 0128, 0221).  
Regarding claim 11, Patil et al discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), the apparatus comprising: a memory (memory 420); at least one communications interface (network interface 450; the interface may be configured to obtain a beacon frame or probe response frame from the first AP that includes the broadcast service capabilities information; paragraph 0021) supporting OCB communications (wireless communication network 604 using the OCB protocol for service connectivity; the OCB protocol , defined in IEEE 802.11p, may permit STAs to transmit data frames outside of the context of a BSS; paragraph 0161); and a processing device (processor 410: the processor 410 processes information received through the modem 430 and the external network interface 430; the processor 410 also can process information to be sent to the modem 430 for transmission through the antenna 440 and information to be sent to the external network interface 430; paragraph 0135) configured to execute instructions stored in the memory to cause the apparatus to: receive (a wireless device : transceiver; transmit or receive OCB service information) may transmit an uplink communication to an access point that supports uplink broadcast services, and the AP may forward the uplink communication to a remote destination indicated in the uplink communication; paragraph 0019) in an infrastructure-based communication, OCB service information about one or more available OCB services (transmitting the broadcast service capabilities information may include broadcasting a beacon frame or probe response frame from the first AP that includes the broadcast service capabilities information; paragraph 0034), the OCB service information including, for each of the one or more available OCB services, a service identifier and channel information (the detected identifiers include at least one member selected from a group consisting of a basic service set identifiers, a service set identifiers, a cell identifiers, a media access address and an internet protocol address; in addition, data frames have a wildcard BSS identifier value in a BSSID field that would otherwise identify a BSS; paragraph 0024-0026, 0161); and communicate with an infrastructure unit over an OCB communication link (the wireless device may transmit an original uplink communication to the AP with a network address of the remote destination (such as a service provider) and a request for the AP to embed particular information to the uplink communication before forwarding; furthermore, the protocol implementation module 1606 may implement the NAN protocol or the OCB protocol ; for example, the protocol implementation module 1606 may modify the NAN protocol or the  OCB protocol  as needed by the broadcast services receive or transmit module 1604; paragraph 0084, 0161, 0237). Note that the BSS is identified by a service set identifiers that is advertised by the AP 102. The AP 102 periodically broadcasts beacon frames to enable any STAs 104 within wireless range of the AP 102 to establish or maintain a respective communication link 106 with the AP (paragraph 0100-0101).
However, Patil et al does not specifically disclose the features of communicating with a terminal unit over an OCB communication link, to provide at least one of the one or more available OCB services to the terminal unit.  
On the other hand, Verma et al, from the same field of endeavor, discloses the features of communicating (STAS 115) with a terminal unit (the WLAN device may receive operating bandwidth information from an AP associated with a basic service set (BSS); the operating bandwidth information may indicate the 320 MHz operating bandwidth for the BSS associated with the AP, a frequency segment composition for the BSS; paragraph 0018) over an OCB communication link (each  of the STAs 115 may associate and communicate with the AP 105 via a communication link 110; paragraph 0039; in addition, the AP may advertise the 320 MHz operating bandwidth of the BSS to the one or more STAs of the BSS by transmitting a management frame, such as a Beacon Frame, a Probe Response Frame, or an Association Response Frame ; paragraph 0034-0035, 0061), to provide at least one of the one or more available OCB services (the AP 105 may receive one of the Probe Request Frames, and send a Probe Response Frame to the STA 115 that indicates the bandwidth capabilities of the AP 105; the Probe Request and Response Frames that are exchanged may indicate the operating bandwidth and one or more frequency segment compositions supported by each device; the AP 105 also may periodically send a Beacon Frame that indicates the bandwidth capabilities of the AP 105; furthermore, the AP 105 may also include a management frame generation module 290 to generate management frames for advertising the AP's capabilities and bandwidth information; the AP may select a frequency segment composition for the 320 MHz operating bandwidth from a plurality of frequency segment compositions associated with the 320 MHz operating bandwidth; paragraph 0048, 0053, 0075) to the terminal unit (the AP 105 may set the operating channel, bandwidth, and other information for a BSS by sending a management frame to the STAs 115.; for instance, the AP 105 may send a Beacon Frame or an Association Response Frame to the STAs 115 that indicates the operating information for the BSS, such as a 320 MHz operating bandwidth, the frequency segment composition, and the corresponding center frequency of each segment ; paragraph 0048, 0059, 0076-0077). Note that the AP 105 sends an Association Response Frame to the STA 115 that sent the Association Request Frame. The AP 105 may include the operating bandwidth and frequency segment composition information in the Association Response Frame. For example, the AP 105 may include an EHT Operation IE in the Association Response Frame. The EHT Operation IE may indicate the 320 MHz operating bandwidth associated with the BSS (paragraph 0091, 0093, 0096). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Verma to the communication system of Patil in order to provide a method for allowing a station to communicate via a network for enabling a  physical access point to transmit to multiple Basic Service Sets during a beacon interval.
Regarding claim 12, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the processing device is configured to execute instructions to further cause the apparatus to: transmit a probe request or periodic message to the infrastructure unit (the wireless device may transmit  an original uplink communication to the AP with a network address of the remote destination (such as a service provider) and a request for the AP to embed particular information to the uplink communication before forwarding; paragraph 0040, 0096, 0105); wherein the OCB service information is received in response to the probe request or periodic message (the BSS is identified by a service set identifiers that is advertised by the AP 102. The AP 102 periodically broadcasts beacon frames to enable any STAs 104 within wireless range of the AP 102 to establish or maintain a respective communication link 106 with the AP ; paragraph 0100-0101).
Regarding claim 13, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the OCB service information is received in a probe response or a beacon frame (transmitting the broadcast service capabilities information may include broadcasting a beacon frame or probe response frame from the first AP that includes the broadcast service capabilities information; paragraph 0034).
 	Regarding claim 16, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the processing device is configured to execute instructions to further cause the apparatus to: establish an infrastructure-based communication link with the infrastructure unit (wireless communication network 604 using the OCB protocol for service connectivity; the OCB protocol , defined in IEEE 802.11p, may permit STAs to transmit data frames outside of the context of a BSS; paragraph 0161) ; and receive configuration information for at least the identified OCB service over the infrastructure-based communication link (the BSS is identified by a service set identifiers that is advertised by the AP 102; the AP 102 periodically broadcasts beacon frames to enable any STAs 104 within wireless range of the AP 102 to establish or maintain a respective communication link 106  with the AP; paragraph 0100-0101). 
	Regarding claim 17 Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the infrastructure-based communication link is one of: a cellular communication link; or a basic service set communication link (the BSS is identified by a service set identifiers that is advertised by the AP 102; the AP 102 periodically broadcasts beacon frames to enable any STAs 104 within wireless range of the AP 102 to establish or maintain a respective communication link 106  with the AP; paragraph 0008, 0162). 
Regarding claim 18, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the OCB service information is received in an OCB operation information element , the OCB operation IE including at least, for each of the one or more available OCB services: a service hash field containing a hash value as the service identifier (a Domain Identifier field may include a hash value of the domain the AP has relationship with; the hash value may be computed as indicated in FILS authentication and higher layer setup capability indications; paragraph 0221) ; and an operating class and channel field containing the channel information (the detected identifiers may include a basic service set identifier, a service set identifiers , a cell identifier, a media access control address, an internet protocol address ; paragraph 0024-0025; furthermore, the wireless device 144 may include a hash  value of the domain related to the remote destination network 140 or a hash  value of a network address of the remote server 256; paragraph 0116, 0122; paragraph 0161-0163).
Regarding claim 19, Patil et al as modified discloses an apparatus for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), wherein the OCB operation IE further includes a number of OCB services field indicating a count of the one or more available OCB services (the services support unit 120 also may include a connectivity unit 124; the connectivity unit 124 may implement a service connectivity protocol to support access by wireless devices to the remote destinations; in addition, the connectivity unit 124 may implement the NAN protocol, the OCB protocol, or the IBSS protocol with modifications to support broadcast services; paragraph 0104- 0105).
	Regarding claim 20, Patil et al discloses a method for outside the context of a basic service set communications (figs. 1-2; paragraph 0006-0007), the method comprising: transmitting (a wireless device may transmit an uplink communication to an access point that supports uplink broadcast services, and the AP may forward the uplink communication to a remote destination indicated in the uplink communication; paragraph 0019), in an infrastructure-based communication, OCB service information about one or more available OCB services (transmitting the broadcast service capabilities information may include broadcasting a beacon frame or probe response frame from the first AP that includes the broadcast service capabilities information; paragraph 0034), the OCB service information including, for each of the one or more available OCB services, a service identifier and channel information (the detected identifiers include at least one member selected from a group consisting of a basic service set identifiers , a service set identifiers, a cell identifiers, a media access address and an internet protocol address; in addition, data frames have a wildcard BSS identifier value in a BSSID field that would otherwise identify a BSS; paragraph 0024-0026, 0161); and communicating with a terminal unit over an OCB communication link (the wireless device may transmit an original uplink communication to the AP with a network address of the remote destination (such as a service provider) and a request for the AP to embed particular information to the uplink communication before forwarding; furthermore, the protocol implementation module 1606 may implement the NAN protocol or the OCB protocol ; for example, the protocol implementation module 1606 may modify the NAN protocol or the  OCB protocol  as needed by the broadcast services receive or transmit module 1604; paragraph 0084, 0161, 0237). Note that the BSS is identified by a service set identifiers that is advertised by the AP 102. The AP 102 periodically broadcasts beacon frames to enable any STAs 104 within wireless range of the AP 102 to establish or maintain a respective communication link 106 with the AP (paragraph 0100-0101).
However, Patil et al does not specifically disclose the features of communicating with a terminal unit over an OCB communication link, to provide at least one of the one or more available OCB services to the terminal unit.  
On the other hand, Verma et al, from the same field of endeavor, discloses the features of communicating (STAS 115) with a terminal unit (the WLAN device may receive operating bandwidth information from an AP associated with a basic service set (BSS); the operating bandwidth information may indicate the 320 MHz operating bandwidth for the BSS associated with the AP, a frequency segment composition for the BSS; paragraph 0018) over an OCB communication link (each  of the STAs 115 may associate and communicate with the AP 105 via a communication link 110; paragraph 0039; in addition, the AP may advertise the 320 MHz operating bandwidth of the BSS to the one or more STAs of the BSS by transmitting a management frame, such as a Beacon Frame, a Probe Response Frame, or an Association Response Frame ; paragraph 0034-0035, 0061), to provide at least one of the one or more available OCB services (the AP 105 may receive one of the Probe Request Frames, and send a Probe Response Frame to the STA 115 that indicates the bandwidth capabilities of the AP 105; the Probe Request and Response Frames that are exchanged may indicate the operating bandwidth and one or more frequency segment compositions supported by each device; the AP 105 also may periodically send a Beacon Frame that indicates the bandwidth capabilities of the AP 105; furthermore, the AP 105 may also include a management frame generation module 290 to generate management frames for advertising the AP's capabilities and bandwidth information; the AP may select a frequency segment composition for the 320 MHz operating bandwidth from a plurality of frequency segment compositions associated with the 320 MHz operating bandwidth; paragraph 0048, 0053, 0075) to the terminal unit (the AP 105 may set the operating channel, bandwidth, and other information for a BSS by sending a management frame to the STAs 115.; for instance, the AP 105 may send a Beacon Frame or an Association Response Frame to the STAs 115 that indicates the operating information for the BSS, such as a 320 MHz operating bandwidth, the frequency segment composition, and the corresponding center frequency of each segment ; paragraph 0048, 0059, 0076-0077). Note that the AP 105 sends an Association Response Frame to the STA 115 that sent the Association Request Frame. The AP 105 may include the operating bandwidth and frequency segment composition information in the Association Response Frame. For example, the AP 105 may include an EHT Operation IE in the Association Response Frame. The EHT Operation IE may indicate the 320 MHz operating bandwidth associated with the BSS (paragraph 0091, 0093, 0096). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Verma to the communication system of Patil in order to provide a method for allowing a station to communicate via a network for enabling a  physical access point to transmit to multiple Basic Service Sets during a beacon interval.

Claims 5, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al (US 20200389869 A1) in view of Verma et al (US 20190116545 A1) as applied to claims 1, 11 above, and further in view of Thangarasa et al (US 20220312324 A1).
Regarding claims 5, 14, 15, Patil and Verma disclose everything claimed as explained above, except the features of the OCB service information that is received in an RRC signal while the apparatus is in an RRC_CONNECTED state.
However, Thangarasa et al  discloses the features of the OCB service information that is received in a RRC signal (a paging message has been received or that an RRC state of the UE has changed ; paragraph 0037-0038) while the apparatus is in a RRC_CONNECTED state (the wireless device may obtain information about the RRC state of the wireless device; the RRC state of the UE may indicate that the UE has been in a connected state; paragraph 0024, 0063). Note that the information about the RRC state of the wireless device may indicate that the wireless device has been in a connected state. Furthermore, the wireless device may determine that the RRC state of the wireless device has changed based on the obtained information about the RRC state of the wireless device (paragraph 0064). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Thangarasa to the modified system of Verma and Patil in order to provide a method for improving channel processing efficiencies and improving system throughput for the purpose of reducing delay/latency of communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641